Slip Op. 12- 34

               UNITED STATES COURT OF INTERNATIONAL TRADE



 PT PINDO DELI PULP and PAPER MILLS,

                      Plaintiff,

               v.                                         Before: Jane A. Restani, Judge

 UNITED STATES,                                           Court No. 10-00370

                      Defendant,
               and

 APPLETON COATED LLC, NEWPAGE
 CORPORATION, S.D. WARREN COMPANY
 d/b/a SAPPI FINE PAPER NORTH AMERICA,
 UNITED STEEL, PAPER AND FORESTRY,
 RUBBER, MANUFACTURING, ENERGY,
 ALLIED INDUSTRIAL AND SERVICE
 WORKERS INTERNATIONAL UNION, AFL-
 CIO-CLC,

                      Intervenor Defendants.

[Plaintiff-Respondent PT Pindo Deli Pulp and Paper Mills’ motion for judgment on the agency
record in countervailing duty order scope matter denied.]


                                                                       Dated: March 16, 2012

             Daniel L. Porter and James P. Durling, Curtis, Mallet-Prevost, Colt & Mosle
LLP, of Washington, DC, argued for plaintiff. With them on the brief were Matthew P.
McCullough and Ross E. Bidlingmaier.

               Alexander V. Sverdlov, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendant. With him on the brief were
Tony West, Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia M.
McCarthy, Assistant Director. Of counsel on the brief was David Richardson, International
Office of the Chief Counsel for Import Administration, U.S. Department of Commerce, of
Washington, DC.
Court No. 10-00370                                                                          Page 2


               William A. Fennell, Stewart and Stewart of Washington, DC, and Gilbert B.
Kaplan, King & Spalding, LLP, of Washington DC, argued for intervenor defendants. With
them on the brief were Elizabeth J. Drake and Terence P. Stewart, Stewart and Stewart, of
Washington, DC, and Jeffrey M. Telep, Brian E. McGill, and Christopher T. Cloutier, King &
Spalding, LLP, of Washington, DC.

                                            ORDER

              This case having been duly submitted for decision; and the court, after due

deliberation, having rendered a decision herein; Now therefore, in conformity with the decision

issued in Court No. 10-00369, Slip Op. 12-33, it is hereby

              ORDERED that Plaintiff PT Pindo Deli and Paper Mills’ motion for judgment on

the agency record is denied and the challenged determination of Commerce is SUSTAINED.




                                                         /s/ Jane A. Restani
                                                           Jane A. Restani
                                                               Judge


Dated this 16th day of March, 2012.
New York, New York.